OPINION OF THE COURT
Per Curiam.
*52Respondent was admitted to the practice of law by this Court on February 20, 1973. By order entered September 30, 1999, respondent was disbarred by the Virginia State Bar Disciplinary Board for misconduct that included neglecting a client matter, failing to refund unearned fees and violating various rules regarding the maintenance of his trust account. Respondent thereafter did not advise this Court or the Grievance Committee that he had been disbarred in Virginia. On January 17, 2012, the Grievance Committee filed with this Court a certified copy of the order of the Virginia State Bar Disciplinary Board. By order entered January 25, 2012, this Court directed respondent to appear and show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22. Respondent was personally served with the order to show cause in Virginia on February 16, 2012. Respondent filed no papers in response to the order to show cause and did not appear before this Court on the return date thereof.
Pursuant to 22 NYCRR 1022.22, an attorney disciplined in another jurisdiction may be disciplined by this Court for the underlying misconduct unless we find “that the procedure in the foreign jurisdiction deprived the attorney of due process of law, that there was insufficient proof that the attorney committed the misconduct, or, that the imposition of discipline would be unjust.” Respondent has raised no objection to the imposition of reciprocal discipline by this Court. Accordingly, we conclude that respondent should be disbarred.
Smith, J.E, Fahey, Garni and Sconiers, JJ., concur.
Order of disbarment entered.